 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LORENA VELASQUEZ, et al.,                          Case No. 1:17-cv-01710-SAB

12                  Plaintiffs,                         ORDER DENYING INFORMAL
                                                        DISCOVERY DISPUTE LETTER BRIEF
13          v.                                          WITHOUT PREJUDICE

14   SVENHARD’S SWEDISH BAKERY, et al.,                 (ECF No. 54)

15                  Defendants.

16

17          On February 27, 2019, an order issued granting in part and denying in part Plaintiff’s

18 motion for an extension of the non-expert discovery deadline in this action. (ECF No. 53.) On

19 March 1, 2019, Plaintiff filed an informal discovery dispute letter brief. (ECF No. 54.) Plaintiff
20 asserts that on February 28, 2019, counsel called defense counsel to schedule the Rule 30(b)(6

21 deposition.    Not receiving a call back, an email was sent at 3:29 p.m. and a letter was

22 overnighted requesting that deposition take place on March 7, 2019. (ECF No. 54-1.) At 1:39

23 p.m. on March 1, 2019, Plaintiff filed the informal discovery dispute letter requesting that the

24 Court intervene to schedule the deposition.

25          The discovery deadline in this matter has been continued to March 31, 2019, and while

26 the Court recognizes Plaintiff’s desire to complete the deposition as quickly as possible, this
27 request was filed approximately 24 hours after Plaintiff reached out to defense counsel. If the

28 parties are unable to reach an agreement as to the date of the deposition, Plaintiff may contact


                                                    1
 1 Courtroom Deputy Mamie Hernandez with a date agreeable to all parties and request that an

 2 informal teleconference call be scheduled.

 3          In an informal discovery dispute, the Court process is not for a single party to file a letter

 4 seeking the Court’s intervention. For an informal dispute both sides must agree to the informal

 5 process. If informal, the parties are required to first contact Ms. Hernandez from which they

 6 obtain a date and time for the informal conference and then the informal joint letter, no more

 7 than 4 pages in length, is due at least 24 hours prior to the informal hearing. See Eastern District

 8 of California’s website (www.caed.uscourts.gov) under Judges; United States Magistrate Judge

 9 Stanley A. Boone (SAB), “Case Management Procedures,” then “Standard Information” and

10 then click on “Discovery Dispute Procedures.”           If not jointly agreed, any party may file a

11 motion to compel, but the parties in that scenario must comply with the “meet and confer”

12 requirements of Local Rule 251, which has not occurred in this instance.

13          Since the request was filed without providing sufficient time for defense counsel to

14 respond to the request, the Court declines to intervene at this time.

15          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s informal discovery request is

16 DENIED WITHOUT PREJUDICE.

17
     IT IS SO ORDERED.
18

19 Dated:      March 4, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                      2
